                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

EDUARDO JACOBS,

                    Plaintiff,                CASE NO. 15-10516
                                              HON. DENISE PAGE HOOD
v.

RAYMON ALAM, et al.,

                    Defendants.
                                              /


     ORDER DENYING PLAINTIFF’S MOTIONS IN LIMINE [#185], [#186],
                           and [#187]



I.      BACKGROUND

        This case involves the events that occurred between Defendants and Plaintiff

Eduardo Jacobs (“Plaintiff”) during the raid at his residence located at 5837

Christiancy Street, Detroit, MI on January 3, 2014. The parties dispute many of the

events leading up to Plaintiff’s injury. However, it is undisputed that Plaintiff was

shot at least one time from one of Defendants’ bullets.

        On July 27, 2015, Plaintiff filed an amended complaint alleging a Bivens

Conspiracy Claim (Count I), and Violation of Civil Rights pursuant to 42 U.S.C. §

1983 (Count II). [ECF No. 25] On November 13, 2015, this Court entered an

Order Granting Defendants’ Motion for Summary Judgment on Count II, and
                                          1
dismissed Count II of the First Amended Complaint. [ECF No. 37] The remaining

claims are Bivens claims of excessive force, false arrest, malicious prosecution,

fabrication of evidence, and civil conspiracy against Defendants.

      Plaintiff alleges that the bullet wound he sustained resulted in his permanent

inability to work, which caused a series of economic losses related to his rental

properties, “Mexicantown Properties, LLC.” Plaintiff further contends that his

absence from work allowed employees of his company to loot his business assets.

Plaintiff also alleges that his permanent disability forced several of his properties

into tax foreclosure.

II.   ANALYSIS

      A. Plaintiff’s Motion to Exclude Plaintiff’s Previous Statements Made
         without the Advice of Counsel
      Plaintiff’s counsel seeks to exclude all evidence of various pleadings that

Plaintiff made to the Court without the advice of counsel. The Court agrees with

Defendants and finds that the statements are technically admissible as a statement

of a “party opponent” under Federal Rule of Evidence 801(d)(2)(A). Since many of

these statements include comments that jurors may find surprising, misleading, or

offensive, there is reason to think the past statements may still be inadmissible

under Rule 401 or 403. However, given Defendants’ argument that the statements

may be necessary to rebut Plaintiff’s conspiracy claims, the Court reserves ruling



                                           2
on the potential use of these statements until trial. Plaintiff’s Motion to Exclude

Plaintiff’s Handwritten Statements is DENIED without prejudice.

      B. Plaintiff’s Motion to Exclude Reference to Plaintiff’s Previous
         Lawsuits
      Plaintiff asks the Court to exclude any reference to Plaintiff’s previous

lawsuits because they could be unfairly prejudicial. Defendants argue that the

lawsuits are admissible to show prior inconsistent statements and establish

Plaintiff’s credibility. Although the Court agrees that references to the previous

lawsuits may be prejudicial, Defendants have listed several instances where

referring to the previous lawsuits may be admissible. The Court cannot determine

the prejudicial effect of mentioning Plaintiff’s previous lawsuits until the trial

develops. The Court DENIES without prejudice Plaintiff’s Motion to Exclude

Plaintiff’s Prior Lawsuits pending more facts at trial. To prevent unfair prejudice to

Plaintiff, Defendants will first raise the issue of past lawsuits with the Court

outside the presence of the jury.

      C. Plaintiff’s Motion to Exclude the testimony of Deceased Sergeant
         Abdella
      Plaintiff seeks to exclude the testimony of now deceased Sergeant Abdella

under Federal Rule of Evidence 403. Plaintiff argues that the testimony needs to be

excluded because it is contradictory and prejudicial. Defendants argue that

Sergeant Abdella’s testimony meets the requirements of Federal Rule of Evidence


                                           3
804. The Court finds that the requirements of Rule 804 are met. Sergeant Abdella

is unavailable to testify and he provided testimony in a prior hearing under oath in

which Plaintiff had an interest, motive, and opportunity to cross-examine Sergeant

Abdella. The Court DENIES Plaintiff’s Motion to Exclude the former testimony of

Sergeant Abdella.

III.   CONCLUSION

       For the reasons set forth above,

       IT IS HEREBY ORDERED that Plaintiff’s Motion to Exclude Plaintiff’s

Former Statements without the advice of Counsel [#185] is DENIED without

prejudice and the Court reserves judgment on this Motion pending the

development of facts at trial.

       IT IS FURTHER ORDERED that Plaintiff’s Motion to Exclude Reference

to Plaintiff’s Prior Lawsuits [#186] is DENIED with prejudice. However,

Defendants may not first raise the issue within the presence of the jury.

       IT IS FURTHER ORDERED that Plaintiff’s Motion to Exclude the

Testimony of Deceased Sergeant Abdella [#187] is DENIED.

                                              s/Denise Page Hood
                                              DENISE PAGE HOOD
DATED: November 8, 2019                       Chief Judge




                                          4
